Appeal by the People from (1) an order of the County Court, Suffolk County, dated September 29, 1979, which, upon the court’s own motion, dismissed an indictment in the interest of justice and (2) an order of the same court, dated November 21, 1979, which denied reárgument. Appeal from order dated November 21, 1979 dismissed. No appeal lies from such an order (see CPL 450.20). Order dated September 29, 1979 reversed, on the law and as a matter of discretion in the interest of justice, and indictment reinstated. In our opinion the circumstances of this case did not amount to an instance of "exceptionally serious misconduct” by the prosecution warranting dismissal of the instant indictment (see CPL 210.40, subd 1, par [e]). Damiani, J. P., Mangano, Rabin and Margett, JJ., concur.